DETAILED ACTION
Response to Amendment
Applicant’s amendment filed 09 August 2022 amends claims 1, 13, 16, 17, and 20. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant’s arguments see pages 8-12, filed August 09 2022 with respect to the amended limitations of claims 1, 13, and 17, have been fully considered and are persuasive.  The rejections of July 01, 2022 have been withdrawn.
Allowable Subject Matter
Claims 1, 3-13, 16-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner does not find references on record anticipating or a combination of references making obvious to a privacy filter, wherein each micro louver of the set of micro louvers has a separate piezo element and each micro louver of the set of micro louvers has a first piezo element at a first end of each micro louver of the set of micro louver and a second piezo element at a second end of each micro louver of the set of micro louvers, wherein the first end is opposite the second end, wherein each micro louver of the plurality of micro louvers includes a plurality of holes and a plurality of lines between the first piezo element and the second piezo element.
The prior art closest to the claim invention are Gilmer GB 2513484 (hereinafter Gilmer) and Kwak et al US 20160334898 (hereinafter Kwak).
Gilmer teaches a privacy filter (Figure  3B) micro louver ( reference number 204) of the set of micro louvers has a first piezo element (Figure 3B, reference number 202’) at a first end of each micro louver of the set of micro louver and a second piezo element(Figure 3B, reference number 202)  at a second end of each micro louver of the set of micro louvers. Gilmer further teaches that the micro louver is made of mesh material (page 13, lines 31-33). Gilmer does not teach wherein each micro louver of the set of micro louvers has a separate piezo element. 
Kwak teaches (Figure 3B) a privacy filter wherein each micro louver of the set of micro louvers (reference number 312) has a separate [electrode] (reference numbers 306 and 308)  and each micro louver of the set of micro louvers has a first [electrode] (reference number 308)   at a first end of each micro louver of the set of micro louver and a second [electrode] (reference number 306)   at a second end of each micro louver of the set of micro louvers. However, Kwak does not teach that the holes of the micro louvers are between the two electrodes.
Kwak does not provide teachings nor motivation to change the micro-louver material  to mesh micro louver material such that the plurality of holes and a plurality of lines of the micro louver is between the first piezo element and the second piezo element  There is no further teaching nor motivation in Gilmer to change or alter the mesh micro louver material to be used with Kwak reference. Thus, there is no motivation to modify the micro louver material of the Gilmer reference with the micro louver taught by Kwak reference according to the Applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437                                                                                                                                                                                                        
/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437